Title: From Thomas Jefferson to Henry Dearborn, 17 October 1807
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Dear Sir
                     
                            Washington Oct. 17. 07.
                        
                        I forwarded to mr Smith, Secretary of the Navy, an extract of so much of my letter to you of Aug. 31. as
                            suggested the idea of artificial harbours for gun boats on the Horse shoe & Middle grounds, with a view to his having
                            their foundation examined to know if they would support works, & their distance ascertained to know what would be their
                            effect. the objects were 1st. to provide an asylum on the shoals for gunboats, against weather & ships of war, & 2. to
                            prevent ships lying within the Capes. I inclose you the opinion of Capt Porter, according to which, without thinking of
                            attempting works so difficult and doubtful, both ends will be answered by a work at Lynhaven river, where the shoals are
                            extensive enough to keep off ships of war, & the river sufficiently capacious to recieve all the gunboats. he thinks a
                            work at Point comfort might also be useful. I send you his draught, which being merely an enlargement from More’s map on a
                            very minute scale, is not to be much depended on: and considering the extent of country that point is to defend, I
                            recommend it to your consideration as one of our important objects. affectionate salutations
                        
                            Th: Jefferson
                     
                        
                    